EXHIBIT 10.2

 

[EASYLINK LETTERHEAD]

 

 

January 26, 2012

 

Mr. Thomas N. Calabria

Chief Compliance Officer

Burnham Asset Management Corp.

1325 Avenue of the Americas

26th Floor

New York, New York 10019

 

RE: EasyLink Services International Corporation Common Stock Holdings

 

Dear Mr. Calabria:

 

This letter agreement (this “Agreement”) confirms that the letter agreement
dated November 4, 2010 among EasyLink Services International Corporation
(“EasyLink”), on the one hand, and Burnham Asset Management Corp., Burnham
Securities Inc. and their affiliates (collectively, “Burnham”), on the other
hand, setting forth certain understandings and agreements related to Burnham’s
“Beneficial Ownership” of “Corporation Securities” (as such terms, and the other
capitalized terms not defined herein, are defined in that certain Stockholder
Rights Agreement, by and between the Company and American Stock Transfer and
Trust Company, LLC, as rights agent, dated as of August 25, 2009) is hereby
terminated by mutual agreement of the parties.

If you are in agreement with the above, please so indicate by countersigning and
returning an executed original of this letter to me at (678) 505-4817. If you
have any questions, please contact me at (678) 533-8010.

 

  Sincerely,       /s/ Glen E. Shipley       

Glen E. Shipley

Chief Financial Officer

EasyLink Services International Corporation



  

Acknowledged, accepted and agreed to this 26th day of January, 2011.

 

Burnham Asset Management Corp.

 



By:  /s/ Thomas N. Calabria  

Thomas N. Calabria

Chief Compliance Officer





 

 

 

